DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim(s) 14-15 recite “balloon”.  The Specification and the Drawings fail to disclose a balloon.  The Specification and the Drawings disclose a bladder (See Figure 3A, Element “B”) but not a balloon and what the difference is between the two elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 & 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1
Claim 1 recites, “an expansion spring disposed between the shuttle and the compression housing”.  Based on the Drawings of the Applicant, the expansion spring is 318, the shuttle is 310 and the compression housing is 320.  Circles have been placed on the Figure 3A in the Drawing reproduced below.  Element 318 is NOT disposed between Element 310 and Element 320.  In order to expediate prosecution, the Examiner will interpret the claim limitation in view of the Figure 3A of the Applicant.

    PNG
    media_image1.png
    408
    363
    media_image1.png
    Greyscale



Claim 6
Claim 6 recites, “wherein engagement of the release by the inner shaft when the shuttle is advanced distally causes the shuttle to advance proximally.”  The claim limitation is unclear and indefinite.  It is not understood how the claimed element of the shuttle be advanced distally causes it to advance proximally.  The claimed directions of distal and proximal are contradictions.  Thus, clarification is needed to understand what the claim is encompassing.  In order to advance prosecution, the Examiner is interpreting the claim limitations to mean that when the inner shaft is advanced to the proximal end that the shuttle is advanced to the proximal end.

Claim 14-15
Claim 14-15 recites a balloon.  It isn’t clear if the claimed balloon is different from the claimed bladder.  In order to expediate prosecution, the Examiner is interpreting the claimed elements to be referring to the same claimed element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (U.S. Patent Application 2010/0185220 A1) and further in view of Simpson et al. (U.S. Patent Application 2015/0208922 A1) and Kao (CN 103037814 A1; translation referenced and enclosed herein).
Claim 1:  Naghavi teaches –  
A surgical device [apparatus for ischemic conditioning treatment in a patient] (Abstract) for sensing a tissue property [sensors are added to the system for the detection of markers of ischemia and/or metabolism in tissues] (Para 0009), the surgical device comprising: 
a handle [feedback triggered handle and gun delivery systems] (Para 0057 and Figure 1A, Element 18); 
an outer shaft [a hollow member] (Figure 1A, Element 14 and the outer dark line border on Figure 2I) coupled to the handle (Figure 1A, Element 18); 
an inner shaft [an occluding mechanism] (Figure 1A, Element 16 and Figure 2I, Element 96 & 93) slidably [fixed to the end of the slide] (Para 0067) coupled to the outer shaft (Figure 1A, Element 14); and 
a sensing assembly (Figure 2I, Element 97) coupled to a distal portion of the outer shaft [a hollow member] (Figure 1A, Element 14), the sensing assembly including: 
a shuttle (Figure 2I, Element 92) having an anvil (Figure 2I, the Element that Element 97 is mounted to; See grey area in Drawing below) and a sensor (Figure 2I, Element 97) disposed on the anvil (Figure 2I, the Element that Element 97 is mounted to; See grey area in Drawing below) 
    PNG
    media_image2.png
    295
    195
    media_image2.png
    Greyscale

a compression housing (Figure 2I, the dark curved border that the grey area is mounted to; See dark curved line in the Drawing above) coupled to the distal portion of the outer shaft [a hollow member] (Figure 1A, Element 14 and the outer dark line border on Figure 2I), 
the compression housing located proximal to the anvil (as shown in Figure 2I); 
an expansion element [piston] (Figure 2I, Element 92, 93 & 96) disposed between the shuttle (Figure 2I, Element 92) and the compression housing (Figure 2I, the dark curved border that the grey area is mounted to; See dark curved line in the Drawing above); and
Examiner’s Note:  The claim limitation is being interpreted as best understood by the Examiner in light of the pending 35 U.S.C. § 112(b) rejection above.
Naghavi fails to teach an expansion spring.  However, Simpson teaches a spring-loaded piston mechanism (Para 0132) in order to produce a spring force (Para 0132).  The Examiner finds that the prior art contained the device of Naghavi which differed from the claimed device by the substitution of some components (the piston of Naghavi) with other components (the spring-loaded piston mechanism of Simpson).  The Examiner finds that the substituted components and their functions were known in the art.  Naghavi teaches a generic piston and Simpson teaches the specific construction of a piston with a spring.  Substituting the generic piston of Naghavi with the specific spring-loaded piston mechanism of Simpson would have been known with in the art as both are pistons.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The Examiner contends that replacing a generic piston of Naghavi with the specific spring-loaded piston of Simpson would have been predictable as both are pistons.
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to replace the piston of Naghavi with the spring-laoded piston of Simpson in order to produce a spring force (Para 0132).
Naghavi fails to teach a release.  However, Kao teaches –
a release (Figure 1A, Element 122) coupled to the shuttle (Figure 1A, Element 120) and biased to engage a fluid conduit [fluid] (Figure 14A, Element 102 and Para 0049), the release configured to fix the position [proximal lock or coupling mechanism 122 to the outer shaft 113 distal end near end connected with the shuttle sheath 120] (Para 0052) of the shuttle [shuttle sheath 120] relative to the outer shaft [outer shaft 114] (Figure 1A, Element 114) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)
Examiner’s Note:  The Examiner notes that Kao teaches a stent delivery system, however, the locking mechanism is still obvious in combination with Naghavi for the following reasons: 1) Naghavi also teaches locking although not in the same manner as claimed and 2) Simpson solves the same problem of the Applicant in regards to preventing movement between the claimed elements.
Claim 2/1:  Naghavi teaches further comprising a bladder coupled to the fluid conduit, the bladder configured to apply pressure to target tissue when fluid is introduced to the bladder [air inflation and deflation of an attached bladder can be provided] (Para 0068).
Examiner’s Note:  The Examiner contends that in the broadest most reasonable interpretation the bladder is indirectly coupled to the fluid conduit by its nature of being in the same device.
Claim 3/2/1:   Naghavi teaches wherein the shuttle is configured to transition from an open configuration to a closed configuration in response to longitudinal movement of the inner shaft (as shown in Figure 2I). 
Claim 4/1:  Naghavi fails to teach the release.  However, Kao teaches wherein the release (Figure 1A, Element 122) is configured to apply pressure to the fluid conduit [fluid] (Figure 14A, Element 102 and Para 0049) to lock the shuttle [shuttle 
sheath 120] (Figure 1A, Element 120) in position relative to the outer shaft [outer 
shaft 114] (Figure 1A, Element 114) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052).
Examiner’s Note:  The applied pressure is being interpreted as coming from the locking mechanism that is preventing the movement of the outer shaft and the shuttle.  As the lock would keep the fluid conduit from separating.
Claim 5/4/1:   Naghavi teaches the expansion element [piston] (Figure 2I, Element 92, 93 & 96).  Naghavi fails to teach an expansion spring.  However, Simpson teaches a spring-loaded piston mechanism (Para 0132) in order to produce a spring force (Para 0132).  The Examiner finds that the prior art contained the device of Naghavi which differed from the claimed device by the substitution of some components (the piston of Naghavi) with other components (the spring-loaded piston mechanism of Simpson).  The Examiner finds that the substituted components and their functions were known in the art.  Naghavi teaches a generic piston and Simpson teaches the specific construction of a piston with a spring.  Substituting the generic piston of Naghavi with the specific spring-loaded piston mechanism of Simpson would have been known with in the art as both are pistons.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The Examiner contends that replacing a generic piston of Naghavi with the specific spring-loaded piston of Simpson would have been predictable as both are pistons.
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to replace the piston of Naghavi with the spring-loaded piston of Simpson in order to produce a spring force (Para 0132).	
Naghavi fails to teach the release.  However, Kao teaches wherein the pressure applied by the release to the fluid conduit [fluid] (Figure 14A, Element 102 and Para 0049) is greater than the pressure exerted by other elements to the shuttle [shuttle 
sheath 120] (Figure 1A, Element 120) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052).
Examiner’s Note:  The applied pressure is greater by the nature of the device being held in place, whereas if the other elements exerted greater pressure then the other elements would pull the device apart into pieces.
Claim 6/1:  Naghavi teaches wherein engagement of the release by the inner shaft when the shuttle is advanced distally causes the shuttle to advance proximally (See Figure 2I).
Examiner’s Note:  The claim limitation is being interpreted as best understood by the Examiner in light of the pending 35 U.S.C. § 112(b) rejection above.
Claim 7/6/1:  Naghavi teaches further comprising a bladder coupled to the fluid conduit [air inflation and deflation of an attached bladder can be provided] (Para 0068), the bladder configured to expand and compress target tissue (Figure 2I, Element 98) when the shuttle is in a closed configuration (See Figure 2I Bottom Drawing).

Claim(s) 8 & 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (U.S. Patent Application 2010/0185220 A1) and further in view of Kao (CN 103037814 A1; translation referenced and enclosed herein).
Claim 8:  Naghavi teaches – 
A method of sensing a tissue property [sensors are added to the system for the detection of markers of ischemia and/or metabolism in tissues] (Para 0009) with a tissue property sensing device [apparatus for ischemic conditioning treatment in a patient] (Abstract), the method comprising: 
positioning a sensing assembly (Figure 2I, Element 97) of a tissue property sensing device about target tissue (Figure 2I, Element 98 and See the Drawing below)

    PNG
    media_image3.png
    289
    694
    media_image3.png
    Greyscale


engaging to transition the sensing assembly from an open configuration to a closed configuration (Figure 2I and See the Drawing below)

    PNG
    media_image4.png
    274
    681
    media_image4.png
    Greyscale

compressing the target tissue disposed in the sensing assembly (Figure 2I and See the Drawing below); and

    PNG
    media_image5.png
    254
    651
    media_image5.png
    Greyscale


sensing a tissue property [sensors are added to the system for the detection of markers of ischemia and/or metabolism in tissues] (Para 0009) 

Naghavi fails to teach a release arm.  However, Kao teaches –
engaging a release arm (Figure 1A, Element 122) to transition in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)
Examiner’s Note:  The Examiner notes that Kao teaches a stent delivery system, however, the locking mechanism is still obvious in combination with Naghavi for the following reasons: 1) Naghavi also teaches locking although not in the same manner as claimed and 2) Simpson solves the same problem of the Applicant in regards to preventing movement between the claimed elements.
Claim 10/8:  Naghavi teaches further comprising engaging a lock after the sensing assembly is transitioned to the closed configuration (Para 0080 and Figure 2I).  Naghavi fails to teach a release arm.  However, Kao teaches –
disengaging a release arm (Figure 1A, Element 122) to transition in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)
Claim 11/10/8:  Naghavi teaches a closed configuration and sensing (Figure 2I).  However, Naghavi fails to teach the release arm.  However Kao teaches wherein disengaging the release arm causes the assembly to lock (Figure 1A, Element 122) to transition in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)
Claim 12/11/10/8:  Naghavi teaches further comprising engaging the lock after sensing the tissue property (Figure 2I and Para 0080) and transitioning the sensing assembly from the closed configuration to the open configuration, wherein engaging the lock causes the sensing assembly to unlock (Figure 2I and Para 0080).
However, Naghavi fails to teach the release arm.  However Kao teaches wherein engaging the release arm causes the assembly to unlock
 (Figure 1A, Element 122) to transition in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)
Claim 13/12/11/10/8:  Naghavi teaches further comprising decompressing the target tissue prior to transitioning the sensing assembly from the closed configuration to the open configuration (Figure 2I; Para 0068 and Claim 24 & 26).
Examiner’s Note:  In order for the occlusion and decompression to be controlled based on the sensed markers, the sensors would need to be in the closed position as an open position would not allow the sensing to occur.
Claim 14/8:  Naghavi teaches wherein compressing includes increasing pressure in a balloon fixed to the sensing assembly [air inflation and deflation of an attached bladder can be provided] (Para 0068).
Claim 15/8:  Naghavi teaches further comprising the sensing assembly when in the closed configuration, wherein compressing includes delivering fluid to the balloon to increase the pressure of the balloon when the sensing assembly in the closed configuration [air inflation and deflation of an attached bladder can be provided] (Para 0068; Claim 24 & 26 and Figure 2I).
Naghavi fails to teach locking in the manner claimed.  However, Kao teaches –
locking (Figure 1A, Element 122) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (U.S. Patent Application 2010/0185220 A1) and further in view of Simpson et al. (U.S. Patent Application 2015/0208922 A1) and Kao (CN 103037814 A1; translation referenced and enclosed herein).
Claim 9/1:  Naghavi teaches wherein engaging causes an expansion element to apply force to a shuttle to move the shuttle from a distal position relative to the tissue property sensing device to a proximal position (See Figure 2I).
Naghavi fails to teach an expansion spring.  However, Simpson teaches a spring-loaded piston mechanism (Para 0132) in order to produce a spring force (Para 0132).  The Examiner finds that the prior art contained the device of Naghavi which differed from the claimed device by the substitution of some components (the piston of Naghavi) with other components (the spring-loaded piston mechanism of Simpson).  The Examiner finds that the substituted components and their functions were known in the art.  Naghavi teaches a generic piston and Simpson teaches the specific construction of a piston with a spring.  Substituting the generic piston of Naghavi with the specific spring-loaded piston mechanism of Simpson would have been known with in the art as both are pistons.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The Examiner contends that replacing a generic piston of Naghavi with the specific spring-loaded piston of Simpson would have been predictable as both are pistons.
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to replace the piston of Naghavi with the spring-laoded piston of Simpson in order to produce a spring force (Para 0132).
Naghavi fails to teach a release.  However, Kao teaches –
engaging the release arm (Figure 1A, Element 122) in order to couple the proximal and distal ends (Para 0052)
It would have obvious to one ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Naghavi with release as taught by Simpson in order to couple the proximal and distal ends (Para 0052)
Examiner’s Note:  The Examiner notes that Kao teaches a stent delivery system, however, the locking mechanism is still obvious in combination with Naghavi for the following reasons: 1) Naghavi also teaches locking although not in the same manner as claimed and 2) Simpson solves the same problem of the Applicant in regards to preventing movement between the claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maschke (U.S. Patent Application 2010/0241147 A1) - A catheter for removing plaque in a blood vessel and a medical apparatus comprising a catheter of this kind are proposed. The catheter has a catheter sheath, a cutter for removing plaque disposed in the region of the distal end of the catheter sheath, a catheter tip disposed in the region of the distal end of the catheter sheath and bendable relative to the catheter sheath, and at least one imaging sensor arranged in the region of the distal end of the catheter sheath or in the bendable catheter tip. The image signals recorded by means of the catheter are transmitted for display purposes to an image processing and playback device. A method for assisting a minimally invasive intervention to remove plaque in a blood vessel by the catheter is also provided.
Klingenbeck-Regn et al. (U.S. Patent Application 2008/0058917 A1) - The invention relates to a catheter for removing tissue from a hollow organ, comprising a lumen provided in the catheter shell for supplying to the nozzle-type opening a fluid used for removal of the tissue, via which the fluid is emitted into the area of tissue adjacent to the catheter tip via the opening provided, with an integrated image recording device being provided in the area of the catheter tip of which the recording area is directed onto the area of tissue adjacent to the outlet opening. Inventively a stent is provided in the area of the catheter tip, which can be expanded to set it via a balloon located underneath it inflatable via a further lumen.
Rosenthal et al. (U.S. Patent 9,999,438 B2) - A tissue cutting device includes a sizing element which detects the diameter of the vessel in which the cutting device is positioned. The sizing element is coupled to the cutting element so that the amount of the cutting element that is exposed varies in response to movement of the sizing element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793       
                                                                                                                                                                                                 
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793